Case 9:18-cv-00114-TH-KFG Document 9 Filed 07/21/21 Page 1 of 3 PageID #: 55



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

BILLY RAYFORD JOHNSON                              §

VS.                                                §                 CIVIL ACTION NO. 9:18cv114

DIRECTOR, TDCJ-CID                                 §

       MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Billy Rayford Johnson, an inmate confined at the Eastham Unit of the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, brought this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing the petition as a successive petition.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. Petitioner filed objections to the magistrate judge’s Report and Recommendation.

        The court conducted a de novo review of the objections in relation to the pleadings and the

applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

petitioner’s objections should be overruled. Alternatively, petitioner’s petition is without merit. The

Texas Court of Criminal Appeals decided that “a life-sentenced inmate is not eligible for release to

mandatory supervision” because, under a literal reading of the law governing eligibility for release

on mandatory supervision, “it is mathematically impossible to determine a mandatory supervision

release date on a life sentence because the calendar time served plus any accrued good conduct time

will never add up to life.” Ex parte Franks, 71 S.W.3d 327, 328 (Tex. Crim. App. 2002).

Additionally, the Fifth Circuit has rejected petitioner’s claims that his constitutional rights have been

violated. See Arnold v. Cockrell, 306 F.3d 277, 278 (5th Cir. 2002) (holding that because petitioner
                                                   1
Case 9:18-cv-00114-TH-KFG Document 9 Filed 07/21/21 Page 2 of 3 PageID #: 56



was not eligible for release on mandatory supervision based on the Texas Court of Criminal Appeals’

decision in Ex parte Franks, petitioner did “not have a constitutional claim for which relief can be

granted”); see also, e.g., Wade v. Quarterman, 2009 WL 2591246 (S.D. Tex. 2009) (relying on

Franks and Arnold for dismissal of petitioner’s due process, equal protection and ex post facto

challenges to his ineligibility for mandatory supervision release where petitioner was convicted of

murder and sentenced to life imprisonment). Petitioner has failed to establish the violation of a

constitutional right and has failed to state a claim upon which habeas relief may be granted.

       Furthermore, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues
a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal constitutional

right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

       Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The factual and legal questions advanced by petitioner are not novel and

have been consistently resolved adversely to his position. In addition, the questions presented are

not worthy of encouragement to proceed further. Therefore, petitioner has failed to make a sufficient



                                                  2
Case 9:18-cv-00114-TH-KFG Document 9 Filed 07/21/21 Page 3 of 3 PageID #: 57



showing to merit the issuance of a certificate of appealability. Accordingly, a certificate of

appealability shall not be issued.

                                          ORDER

       Accordingly, petitioner’s objections are OVERRULED.           The findings of fact and

conclusions of law of the magistrate judge are correct and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate judge’s

recommendations.

       SIGNED this the 21 day of July, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                               3
